EX 10.1


Vectren Logo [vectrenlogo.gif]
 
 
















Vectren Corporation At Risk Compensation Plan
 


 
Effective May 1, 2001
 
(As Amended and Restated as of May 1, 2006)


(As Amended and Restated as of May 1, 2011)
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


 

             
Page
 
 
ARTICLE I
PURPOSE
           
1.1
Purpose                                                                                                        
 I-1
 
1.2
Amendment and Restatement
Effect                                                                                                        
I-1
     
ARTICLE II
DEFINITIONS
           
2.1
“Agreement”                                                                                                        
II-1
 
2.2
“Annual Incentive
Award”                                                                                                        
II-1
 
2.3
“Award”                                                                                                        
II-1
 
2.4
“Award Date” or Grant
Date”                                                                                                        
II-1
 
2.5
“Board” or “Board of
Directors”                                                                                                        
II-1
 
2.6
“Cashless
Exercise”                                                                                                        
II-1
 
2.7
“Cause”                                                                                                        
II-1
 
2.8
“Change in
Control”                                                                                                        
II-1
 
2.9
“Code”                                                                                                        
II-1
 
2.10
“Committee”                                                                                                        
II-1
 
2.11
“Common
Stock”                                                                                                        
II-1
 
2.12
“Company”                                                                                                        
II-1
 
2.13
“Covered
Participant”                                                                                                        
II-1
 
2.14
“Designated
Beneficiary”                                                                                                        
II-1
 
2.15
“Disability”                                                                                                        
II-1
 
2.16
“Effective
Date”                                                                                                        
II-1
 
2.17
“Eligible
Employee”                                                                                                        
II-2
 
2.18
“Employee”                                                                                                        
II-2
 
2.19
“Exchange
Act”                                                                                                        
II-2
 
2.20
“Fair Market
Value”                                                                                                        
II-2
 
2.21
“Good
Reason”                                                                                                        
II-2
 
2.22
“Incentive Stock
Option”                                                                                                        
II-2
 
2.23
“Nonqualified Stock
Option”                                                                                                        
II-2
 
2.24
“Option
Price”                                                                                                        
II-2
 
2.25
“Outside
Director”                                                                                                        
II-2
 
2.26
“Participant”                                                                                                        
II-2
 
2.27
“Participating
Company”                                                                                                        
II-2
 
2.28
“Performance
Award”                                                                                                        
II-2
 
2.29
“Performance
Criteria”                                                                                                        
II-2
 
2.30
“Performance
Period”                                                                                                        
II-2
 
2.31
“Performance
Share”                                                                                                        
II-2
 
2.32
“Performance
Unit”                                                                                                        
II-3
 
2.33
“Person”                                                                                                        
II-3
 
2.34
“Plan”                                                                                                        
II-3
 
2.35
“Restricted
Stock”                                                                                                        
II-3
 
2.36
“Restriction
Period”                                                                                                        
II-3
 
2.37
“Retirement”                                                                                                        
II-3
 
2.38
“Rule of
16b-3”                                                                                                        
II-3
 
2.39
“Section
162(m)”                                                                                                        
II-3
 
2.40
“Section
409A”                                                                                                        
II-3
 
2.41
“Securities
Act”                                                                                                        
II-3
 
2.42
“Stock” or
“Shares”                                                                                                        
II-3
 
2.43
“Stock Appreciation
Right”                                                                                                        
II-3
 
2.44
“Stock Option” or
“Option”                                                                                                        
II-3

 


 
 

--------------------------------------------------------------------------------

 

             
Page
 
 
 
2.45
“Stock Unit
Award”                                                                                                    
II-3
 
2.46
“Subsidiary”                                                                                                    
II-3
     
ARTICLE III
ELIGIBILITY
           
3.1
Eligibility                                                                                                    
III-1
     
ARTICLE IV
SHARES SUBJECT TO THE PLAN
           
4.1
Number of
Shares                                                                                                    
IV-1
 
4.2
Lapsed Awards or Forfeited
Shares                                                                                                    
IV-1
 
4.3
Delivery of Shares as
Payment                                                                                                    
IV-1
 
4.4
Capital
Adjustments                                                                                                    
IV-1
     
ARTICLE V
STOCK OPTIONS
           
5.1
Grant of Stock
Options                                                                                                    
V-1
 
5.2
Option
Price                                                                                                    
V-1
 
5.3
Exercisability                                                                                                    
V-1
 
5.4
Method of
Exercise                                                                                                    
V-1
 
5.5
Death, Disability, Retirement or Other Termination of Employment
V-1
     
ARTICLE VI
RESTRICTED STOCK
           
6.1
Grant of Restricted
Stock                                                                                                    
VI-1
 
6.2
Restricted Stock Award
Agreement                                                                                                    
VI-1
 
6.3
Restriction
Period                                                                                                    
VI-1
 
6.4
Removal of Restrictions and Deferral of
Payment                                                                                                    
VI-1
 
6.5
Voting
Rights                                                                                                    
VI-1
 
6.6
Dividends and Other
Distributions                                                                                                    
VI-1
 
6.7
Death, Disability or
Retirement                                                                                                    
VI-1
     
ARTICLE VII
OTHER STOCK BASED AWARDS
           
7.1
Grant of Other Stock Based
Awards                                                                                                    
VII-1
 
7.2
Stock Appreciation
Rights                                                                                                    
VII-1
 
7.3
Performance
Awards                                                                                                    
VII-1
 
7.4
Stock Unit
Awards                                                                                                    
VII-1
 
7.5
Death, Disability, Retirement or Other Termination of Employment
VII-2
 
7.6
Deferral of
Payment                                                                                                    
VII-2
     
ARTICLE VIII
ANNUAL INCENTIVE AWARDS
           
8.1
Timing and Determination of Annual Incentive
Awards                                                                                                    
VIII-1
 
8.2
Performance Criteria for Annual Incentive
Awards                                                                                                    
VIII-1
 
8.3
Maximum Annual Incentive
Award                                                                                                    
VIII-1
 
8.4
Short Performance
Year                                                                                                    
VIII-1
 
8.5
Limitation on Right to Payment of
Award                                                                                                    
VIII-1
     
ARTICLE IX
SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS
           
9.1
Special Provision Applicable to Covered
Participants                                                                                                    
IX-1

 


 
 

--------------------------------------------------------------------------------

 

             
Page
 
 
ARTICLE X
CHANGE IN CONTROL
           
10.1
Change in Control
Agreements                                                                                                   
X-1
 
10.2
Change in Control
Defined                                                                                                   
X-1
 
10.3
Good Reason
Defined                                                                                                   
X-3
 
10.4
Cause
Defined                                                                                                   
X-3
     
ARTICLE XI
ADMINISTRATION
           
11.1
The
Committee                                                                                                   
XI-1
 
11.2
Committee
Decisions                                                                                                   
XI-1
 
11.3
Rule 16b-3, Section 409A and Section 162(m)
Requirements                                                                                                   
XI-1
 
11.4
Recoupment                                                                                                   
XI-1
     
ARTICLE XII
GENERAL PROVISIONS
           
12.1
Withholding                                                                                                   
XII-1
 
12.2
Terms of
Awards                                                                                                   
XII-1
 
12.3
Nontransferability                                                                                                   
XII-1
 
12.4
No Right to
Employment                                                                                                   
XII-1
 
12.5
Rights as
Shareholder                                                                                                   
XII-1
 
12.6
Construction of the
Plan                                                                                                   
XII-1
 
12.7
Amendment of
Plan                                                                                                   
XII-1
 
12.8
Amendment of
Award                                                                                                   
XII-1
 
12.9
Exemption from Computation of Compensation for Other Purposes
XII-1
 
12.10
Legend                                                                                                   
XII-1
 
12.11
Special Provisions for Certain
Participants                                                                                                   
XII-1
 
12.12
Unfunded
Plan                                                                                                   
XII-2
 
12.13
Conflict with Employment
Agreement                                                                                                   
XII-2
 
12.14
Gender and
Number                                                                                                   
XII-2
 
12.15
Severability                                                                                                   
XII-2
 
12.16
Effect of
Headings                                                                                                   
XII-2
 
12.17
Payment                                                                                                   
XII-2
 
12.18
No
Liability                                                                                                   
XII-2

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
 
PURPOSE
 
 
1.1
Purpose.    Vectren Corporation, an Indiana corporation, hereby establishes the
Vectren Corporation At Risk Compensation Plan, as amended, to promote the
interests of the Company and its shareholders through (a) the attraction and
retention of Participants essential to the success of the Company; (b) the
motivation of Participants using performance-related incentives linked to
performance goals and the interests of Company shareholders; and (c) enabling
such individuals to share in the growth and success of the Company and its
Subsidiaries. The Plan permits cash awards, the grant of Stock Options,
Restricted Stock, and, any other stock-based forms of awards as the Committee,
in its sole and complete discretion, may determine to be appropriate in carrying
out the intent and purposes of this Plan. The Plan also provides for the grant
of annual incentive awards.



 
1.2
Amendment and Restatement Effect.  This Vectren Corporation At Risk Compensation
Plan, as amended and restated as of May 1, 2011, shall apply to all Awards
granted on or after May 1, 2011 and the Vectren Corporation At Risk Compensation
Plan, as amended and restated as of May 1, 2006,, shall apply to all Awards
granted on or after May 1, 2006 and prior to May 1, 2011.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE II
 
DEFINITIONS
 
2.1   “Agreement”
shall mean a written agreement between the Company and a Participant
implementing the grant, and setting forth the particular terms, conditions and
restrictions of each Award. With respect to the grant of a Stock Option, the
Agreement may be referred to herein as an “Option Agreement,” and with respect
to any other Award hereunder, the Agreement may be referred to herein as an
“Award Agreement.”

 
 
2.2   “Annual Incentive Award” shall mean a cash bonus payable to a Participant
under Article VIII.

 
 
2.3   “Award” shall mean an award or grant made to a Participant under Article
V, VI, or VII, or an Annual Incentive Award under Article VIII.

 
 
2.4   “Award Date” or “Grant Date” shall mean the date on which an Award is made
by the Committee under the Plan.

 
 
2.5   “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

 
 
2.6   “Cashless Exercise” shall mean the exercise of an Option by the
Participant through the use of a brokerage firm to make payment to the Company
of the exercise price from the proceeds of the sale of Stock issued pursuant to
the exercise of the Option, and upon receipt of such payment, the Company
delivers the exercised Shares to the brokerage firm.

 
 
2.7   “Cause” shall be defined in Section 10.4.

 
 
2.8   “Change in Control” shall be defined in Section 10.2.

 
 
2.9   “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, or any successor law, as amended from time
to time.

 
 
2.10 “Committee” shall mean the Compensation and Benefits Committee of the Board
or such other committee appointed by the Board to administer the Plan in
accordance with Article XI; provided, however, if any member of the Committee
does not qualify as both an outside director for purposes of Section 162(m) and
a non-employee director for purposes of Rule 16b-3 the remaining members of the
Committee (but not less than two members) shall be constituted as a subcommittee
of the Committee to act as the Committee for purposes of this Plan.

 
 
2.11 “Common Stock” shall mean the Common Stock of the Company without par
value, or such other security or right or instrument into which such Common
Stock may be changed or converted in the future.

 
 
2.12
“Company” shall mean Vectren Corporation, an Indiana corporation, or any
successor thereto.

 
 
2.13 “Covered Participant” shall mean a Participant who is a “covered employee”
as defined in Section 162(m)(3) and the regulations promulgated thereunder.

 
 
2.14 “Designated Beneficiary” shall mean the beneficiary designated by the
Participant, pursuant to procedures established by the Committee, to receive
amounts due to the Participant in the event of the Participant’s death. If the
Participant does not make an effective designation, then the Designated
Beneficiary will be deemed to be the Participant’s estate.

 
 
2.15 “Disability” shall mean (a) the mental or physical disability of the
Participant defined as “Disability” under the terms of the long-term disability
plan sponsored by the Company and in which the Participant is covered, as
amended from time to time in accordance with the provisions of such plan; or
(b) a determination by the Committee, in its sole discretion, of total
disability (based on medical evidence) that precludes the Participant from
engaging in any occupation or employment for wage or profit for at least twelve
months and appears to be permanent. All decisions by the Committee relating to a
Participant’s Disability (including a decision that a Participant is not
disabled), shall be final and binding on all parties.

 
 
2.16 “Effective Date” shall mean:

 
 
 (a)
January 1, 2001 with respect to Annual Incentive Awards granted pursuant to
Article VIII; and

 
 
 (b)
May 1, 2001 with respect to long-term incentive Awards granted pursuant to
Articles V, VI or VII.

 
 
 

--------------------------------------------------------------------------------

 
 
2.17 “Eligible Employee” shall mean an Employee who is an officer or other key
employee of a Participating Company as designated by the Committee to be
eligible to participate in the Plan.

 
 
2.18 “Employee” shall mean an individual who is employed by a Participating
Company in a customary employer-employee relationship and designated as such in
accordance with the Participating Company’s standard employment practices.

 
 
2.19 “Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, or any successor law as amended from
time to time.

 
 
2.20 “Fair Market Value” shall mean, on any given date, the closing price of
Common Stock as reported on the composite tape of the primary stock exchange in
which the Common Stock is listed on such day or, if no Shares were traded on
such stock exchange on such day, then on the next preceding day that Stock was
traded on such exchange, all as reported by The Wall Street Journal or such
other source as the Committee may select.

 
2.21 “Good
Reason” shall be defined in Section 10.3.

 
 
2.22 “Incentive Stock Option” shall mean an option to purchase Stock, granted
under Article V herein, which is designated as an incentive stock option and is
intended to meet the requirements of Code Section 422 and the regulations
promulgated thereunder.

 
 
2.23 “Nonqualified Stock Option” shall mean an option to purchase Stock, granted
under Article V herein, which is not intended to qualify as an Incentive Stock
Option.

 
 
2.24 “Option Price” shall mean the exercise price per share of Stock covered by
an Option in accordance with Section 5.2.

 
 
2.25 “Outside Director” shall mean a member of the Board who is not an Employee.

 
2.26 “Participant”
shall mean an Eligible Employee or Outside Director who has been selected from
time to time under Article III to receive an Award under the Plan.

 
2.27 “Participating
Company” shall mean the Company, and such other Subsidiaries as the Board
authorizes to participate herein.

 
2.28 “Performance
Award” shall mean a performance-based Award made under Section 7.3, which may be
in the form of either Performance Shares or Performance Units.

 
2.29 “Performance
Criteria” shall mean the following performance criteria used by the Committee to
establish performance goals for a Performance Period for the purpose of
determining when an Award subject to such performance goals has been earned,
including but not limited to the following: operating performance targets and
goals; and maintenance performance targets and goals; operating efficiency;
economic efficiency; service reliability goals and targets; productivity goals
and targets; customer satisfaction; customer service; response time; safety;
environmental goals and targets; conservation goals and targets; regulatory
compliance; total customers; customer acquisition; customer retention; and
financial goals including, but not limited to, total shareholder return, return
on equity, debt to equity ratio, investment performance, revenue, sales, net
income, operating income (with or without investment income or income taxes),
expense reduction or control, cash flow, margin, earnings before any or all of
interest, taxes, depreciation and amortization, return on assets, return on
capital, return on investment, internal rate of return, earnings per share
and/or growth thereof, share price, capital, equity and net worth.  Performance
Criteria may include alternative and multiple performance goals, may be alone or
in any combination, may be based on individual performance, may be measured on
an absolute basis, relative to a pre-established target, relative to prior
performance or in relation to a designated comparison group, may be adjusted for
abnormal weather, based on National Oceanic and Atmospheric Administration
measures or such other objective measures and may be of the Company as a whole
or any of its Subsidiaries, divisions, business units or other areas of the
Company or its Subsidiaries. The foregoing Performance Criteria shall have any
reasonable definitions that the Committee may specify, which may include or
exclude any or all of the following items as the Committee may specify:
extraordinary, unusual or non-recurring items; effects of accounting changes;
effects of financing activities; expenses for restructuring or productivity
initiatives; other non-operating items; spending for acquisitions; effects of
divestitures; and effects of litigation activities and settlements. Any such
performance criterion or combination of such criteria may apply to the
Participant’s Award opportunity in its entirety or to any designated portion or
portions of the Award opportunity, as the Committee may specify.

 
 
 

--------------------------------------------------------------------------------

 
2.30 “Performance
Period” shall mean the time period designated by the Committee during which
performance goals based on Performance Criteria must be met in order for a
Participant to obtain a performance-based Award.

 
2.31 “Performance
Share” shall mean an Award, designated as a Performance Share, granted to a
Participant pursuant to Section 7.3, the value of which may be linked to Stock
and which may be determined, in whole or in part, by the attainment of
pre-established performance goals based on Performance Criteria as deemed
appropriate by the Committee and described in the Agreement.

 
2.32 “Performance
Unit” shall mean an Award, designated as a Performance Unit, granted to a
Participant pursuant to Section 7.3, the value of which may be determined, in
whole or in part, by the attainment of pre-established performance goals based
on Performance Criteria and which may be linked to the performance of Stock as
deemed appropriate by the Committee and described in the Agreement.

 
 
2.33 “Person” shall have the meaning ascribed to such term in
Section 10.2(a)(i).

 
 
2.34 “Plan” shall mean the Vectren Corporation At Risk Compensation Plan, as
amended and restated, as herein established and as hereafter amended from time
to time.

 
 
2.35 “Restricted Stock” shall mean an Award of Stock granted to a Participant
pursuant to Article VI herein.

 
 
2.36 “Restriction Period” shall mean the period during which the transfer of
Shares of Restricted Stock is restricted and is subject to a risk of forfeiture,
pursuant to Article VI.

 
 
2.37 “Retirement” shall mean the termination of employment for a Participant who
is eligible for normal retirement under the Vectren Corporation Combined
Non-Bargaining Retirement Plan. With respect to a Participant who is an Outside
Director, “Retirement” shall mean the end of the director’s term of office upon
attaining the mandatory retirement age for directors.

 
2.38 “Rule
16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange Act as adopted
in Exchange Act Release No. 34-37260 (May 30, 1996), or any successor rule as
amended from time to time.

 
 
2.39 “Section 162(m)” shall mean Section 162(m) of the Code, or any successor
section under the Code, as amended from time to time and as interpreted by
regulations promulgated thereunder from time to time.

 
 
2.40 “Section 409A” shall mean Section 409A of the Code, or any successor
section under the Code, as amended from time to time and as interpreted by
regulations promulgated thereunder from time to time.

 
 
2.41 “Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as amended from time
to time.

 
 
2.42 “Stock” or “Shares” shall mean the shares of Common Stock of the Company.

 
2.43 “Stock
Appreciation Right” shall mean the right to receive an amount equal to the
excess of the Fair Market Value of a share of Stock (as determined on the date
of exercise) over the Option Price of a related Option or the Fair Market Value
of the Stock on the Grant Date of the Stock Appreciation Right.

 
2.44 “Stock
Option” or “Option” shall mean an Incentive Stock Option or a Nonqualified Stock
Option.

 
2.45 “Stock
Unit Award” shall mean an Award, designated as a Stock Unit Award, granted to a
Participant pursuant to Section 7.4, the value of which may be determined, in
whole or in part, by the attainment of pre-established performance goals based
on Performance Criteria and which may be linked to the performance of Stock as
deemed appropriate by the Committee and described in the Agreement.

 
2.46 “Subsidiary”
shall mean any entity (other than Vectren Corporation) with respect to which
Vectren Corporation owns, either directly or indirectly, at least 50% of the
total combined voting power of all classes of stock or other ownership interest.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III
 
ELIGIBILITY
 
 
3.1
Eligibility.    The Committee shall have sole and complete discretion in
determining the Eligible Employees and Outside Directors who shall be eligible
to participate in the Plan. An Outside Director who is selected by the Committee
to participate in the Plan shall only be eligible for Awards under Articles V
(other than Incentive Stock Options), VI or VII and shall not be eligible for
Annual Incentive Awards under Article VIII. An Eligible Employee or Outside
Director of the Company designated by the Committee as eligible hereunder shall
be considered a Participant upon receiving an Award under the Plan.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
 
SHARES SUBJECT TO THE PLAN
 
4.1
Number of Shares.    Subject to adjustment as provided for in Section 4.4 below,
the maximum aggregate number of Shares that may be issued pursuant to Awards
made under the Plan (including those that may be issued through the exercise of
Incentive Stock Options) shall not exceed 6,650,000 Shares, which shall be in a
combination of Stock Options, Restricted Stock, and, at the discretion of the
Committee, other Awards as described in this Plan.

 
Shares of Common Stock may be available from the authorized but unissued Shares,
Shares issued and reacquired by the Company or Shares purchased in the open
market for purposes of the Plan. Except as provided in Sections 4.2 and 4.3
herein, the issuance of Shares in connection with the exercise of, or as other
payment for, Awards under the Plan shall reduce the number of Shares available
for future Awards under the Plan.
 
 
4.2
Lapsed Awards or Forfeited Shares.    In the event that:

 
 
(a)
any Option or other Award granted under the Plan terminates, expires, or lapses
for any reason without having been exercised or paid in accordance with its
terms and without the delivery of Shares,

 
 
(b)
Restricted Stock issued pursuant to the Awards are canceled or forfeited for any
reason, or

 
 
(c)
Awards are paid in cash and without the delivery of Shares,

 
 
    
the Shares subject to such Award shall thereafter be again available for grant
of an Award under the Plan.

 
 
4.3
Delivery of Shares as Payment.    In the event a Participant pays for any Option
or other Award granted under the Plan through the delivery of previously
acquired shares of Common Stock, the number of shares of Common Stock available
for Awards under the Plan shall be increased by the number of shares surrendered
by the Participant.

 
 
4.4
Capital Adjustments.    In the event of a reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
rights offering, or any other change in the corporate structure, capitalization
or Shares of the Company, the Committee shall make such adjustments as are
appropriate in the maximum number and kind of Shares that may be issued under
the Plan and to any Participant, in the number and kind of Shares covered by any
Awards granted before such change and in the Option Price of any Option granted
before such change or in the Fair Market Value of the Shares on the Grant Date
of any Stock Appreciation Right granted before such change. Such adjustments
shall be intended to put the Participant in the same position as he or she was
in immediately before such event.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE V
 
STOCK OPTIONS
 
 
5.1
Grant of Stock Options.    Subject to the limitation set forth in Section 4.1
and the other terms and provisions of the Plan and applicable law, the
Committee, at any time and from time to time, may grant Stock Options to
Participants as it shall determine. The Committee shall have sole and complete
discretion in determining the type of Option granted, the Option Price, the
duration of the Option, the number of Shares to which an Option pertains, any
conditions imposed upon the exercisability or the transferability of the
Options, including vesting conditions, the conditions under which the Option may
be terminated, and any such other provisions as may be warranted to comply with
the law or rules of any securities trading system or stock exchange. Each Option
grant shall have such specified terms and conditions detailed in an Option
Agreement. The Option Agreement shall specify whether the Option is intended to
be an Incentive Stock Option or a Nonqualified Stock Option. However, no
Incentive Stock Option may be awarded (a) after the tenth anniversary of the
date this Plan, as amended and restated, is adopted by the Board or approved by
the shareholders of the Company, whichever is earlier, or (b) to a Participant
who is not an Employee.

 
 
5.2
Option Price.    The exercise price per share of Stock covered by an Option
shall be determined on the Grant Date by the Committee; provided that the Option
Price shall not be less than 100% of the Fair Market Value of the Common Stock
on the Grant Date. Further provided, in the case of an Incentive Stock Option
granted to any Employee who owns more than 10% of the total combined voting
power of all classes of stock of the Company or a Subsidiary, the Option Price
shall not be less than 110% of the Fair Market Value of the Common Stock on the
Grant Date.

 
 
(a)
Restriction Against Re-Pricing or Replacement.    No Option shall provide by its
terms for the re-setting of its exercise price or for its cancellation and
reissuance, in whole or in part or otherwise for directly or indirectly reducing
the exercise price of an outstanding Option (except as provided in Section 4.4);
provided that the foregoing shall not limit the authority of the Committee to
grant additional Options hereunder.

 
 
5.3
Exercisability.    Except as otherwise provided herein, Options granted under
the Plan shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall determine, which will be specified in the
Option Agreement and need not be the same for each Participant. However, under
no circumstances, may an Incentive Stock Option be exercisable after the
expiration of 10 years from the Grant Date (5 years from the Grant Date for any
Employee who owns more than 10% of the total combined voting power of all
classes of stock of the Company or a Subsidiary).

 
 
5.4
Method of Exercise.    Options shall be exercised by the delivery of a written
notice from the Participant to the Company in a form prescribed by the Committee
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. The Option Price shall be
payable to the Company in full in cash, or its equivalent, by delivery of Shares
of Stock (not subject to any security interest or pledge) or by delivery of
Options, having a Fair Market Value at the time of exercise equal to the
exercise price of the Shares, or by a combination of the foregoing. In addition,
at the request of the Participant, and subject to applicable laws and
regulations, the Company may (but shall not be required to) cooperate in a
Cashless Exercise of the Option. After receipt of written notice and full
payment of the Option Price, the Company shall deliver to the Participant as
soon as practicable or at a later date mutually agreed to with a Participant,
Shares of Stock, evidencing the number of Shares with respect to which the
Option was exercised issued in the Participant’s name. The Participant may not
defer, beyond the date of exercise, recognition of income resulting from the
exercise of a Nonqualified Stock Option.

 
 
5.5
Death, Disability or Other Termination of Employment.    Except as otherwise
provided in a Participant’s Option Agreement:

 
 
(a)
in the event of a Participant’s death, Disability or Retirement, Options granted
to the Participant shall be considered immediately vested and shall be
exercisable at such time as specified in the Option Agreement, and

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
subject to Article X, in the event the Participant resigns, is terminated from
the Company or, in the case of an Outside Director, is not reelected to the
Board or otherwise resigns as a member of the Board, Options which have not
vested by such date shall be forfeited, and the Participant shall have three
months from such date to exercise vested Options (but not beyond the expiration
of the term of the Option, if earlier). Notwithstanding the foregoing, if the
Participant is terminated from the Company for Cause, the Participant shall be
required to exercise any vested Options immediately, and any vested Options not
immediately exercised shall lapse.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI
 
RESTRICTED STOCK
 
 
6.1
Grant of Restricted Stock.    Subject to the limitations set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable law,
the Committee, at any time and from time to time, may grant shares of Restricted
Stock under the Plan to such Participants, and in such amounts and for such
duration and/or consideration as it shall determine.

 
 
6.2
Restricted Stock Award Agreement.    Each Restricted Stock granted hereunder
shall be evidenced by an Award Agreement that shall specify the Restriction
Period, the conditions which must be satisfied prior to removal of the
restriction, the forfeiture of such Shares in the event such conditions are not
satisfied, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine. The Committee may specify, but is
not limited to, the following types of conditions in the Award Agreement:
(a) conditions for acceleration or achievement of the end of the Performance
Period based on any Performance Criteria or the end of the Restriction Period
and (b) any other conditions or restrictions which the Committee may deem
advisable, including requirements established pursuant to the Securities Act,
the Exchange Act, the Code and any securities trading system or stock exchange
upon which such Shares under the Plan are listed.

 
 
    
Notwithstanding the foregoing, the Committee shall have the authority to grant
additional unrestricted Stock to a Participant hereunder, provided Performance
Criteria are satisfied for the Performance Period.

 
 
6.3
Restriction Period.    Except as otherwise provided in this Article, the Shares
of Restricted Stock granted under the Plan may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the termination
of the applicable Restriction Period or upon earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the applicable Award Agreement.

 
 
    
Subject to Section 6.7 and Article X, if a Participant resigns, is otherwise
terminated from the Company or, in the case of an Outside Director is not
reelected to the Board or otherwise resigns as a member of the Board, prior to
the end of the Restriction Period he or she will forfeit all interests in the
Award. All rights with respect to the Restricted Stock granted to a Participant
under the Plan shall be exercisable during his or her lifetime only by such
Participant or his or her guardian or legal representative.

 
 
6.4
Removal of Restrictions and Deferral of Payment.    Except as otherwise provided
in this Article, Restricted Stock covered by each Award made under the Plan
shall become freely transferable by the Participant after the last day of the
Restriction Period and/or upon the satisfaction of other conditions as
determined by the Committee.

 
 
    
Furthermore, a Participant may defer the value of the Awards under the
nonqualified deferred compensation plan sponsored by the Company if the
Participant is eligible under such plan, if the deferral satisfies the
requirements and restrictions imposed by Section 409A, and if such plan provides
for deferral of Awards hereunder.

 
 
6.5
Voting Rights.    During the Restriction Period, Participants in whose name
Restricted Stock is granted under the Plan may exercise full voting rights with
respect to those shares.

 
 
6.6
Dividends and Other Distributions.    During the Restriction Period,
Participants in whose name Restricted Stock is granted under the Plan shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares. If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were
distributed.

 
 
6.7
Death, Disability or Retirement.    Except as otherwise provided in a
Participant’s Award Agreement, in the event of the Participant’s death,
Disability, or Retirement the following shall apply:

 
 
(a)
If such event occurs after the end of the Performance Period but before the end
of the Restriction Period, restrictions on all Shares shall be immediately
removed;

 
 
(b)
In the event of the Participant’s Disability or Retirement before the
Performance Period has ended, the restrictions on the shares awarded to the
Participant shall be removed upon expiration of the Performance Period, and the
number of Shares the Participant shall be entitled to, if any, shall equal
(i) the number of Shares, if any, the Participant would otherwise be entitled to
had the individual been an active Participant at the end of the Performance
Period (i.e., as adjusted or forfeited based on the Performance Criteria)

multiplied by (ii) the portion of Performance Period the Participant was an
active Participant hereunder; and
 
 
 

--------------------------------------------------------------------------------

 
 
(c)
In the event of the Participant’s death before the Performance Period has ended,
the restrictions on the shares awarded to the Participant shall be removed upon
the Participant’s date of death, and the number of Shares the Participant shall
be entitled to, if any, shall equal the number of Shares contingently granted to
the Participant, without any further adjustment.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VII
 
OTHER STOCK BASED AWARDS
 
 
7.1
Grant of Other Stock Based Awards.    Subject to the limitations set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable law,
the Committee may, at any time and from time to time, issue to Participants,
either alone or in addition to other Awards made under the Plan, Stock
Appreciation Rights as described in Section 7.2, Performance Awards as described
in Section 7.3, or other Stock Unit Awards as described in Section 7.4. Any such
Awards shall be governed by the terms of an Agreement, and the Committee may
impose such terms and conditions as it deems appropriate on such Award.

 
 
7.2
Stock Appreciation Rights.

 
 
(a)
Grant of Stock Appreciation Rights.    Stock Appreciation Rights granted alone,
in tandem with an Option or in addition to an Option at the time of the Option
or at a later time.

 
 
(b)
Price.    The exercise price of each Stock Appreciation Right shall be
determined at the time of grant by the Committee, subject to the limitation that
the exercise price shall not be less than 100% of Fair Market Value of the
Common Stock on the Grant Date. No Stock Appreciation Right shall provide by its
terms for the resetting of its exercise price or for its cancellation and
reissuance, in whole or in part, or otherwise for directly or indirectly
reducing the exercise price of an outstanding Stock Appreciation Right (except
as permitted in Section 4.4); provided that the foregoing shall not limit the
authority of the Committee to grant additional Stock Appreciation Rights
hereunder.

 
 
(c)
Exercise.    Stock Appreciation Rights shall be exercised by the delivery of a
written notice from the Participant to the Company in a form prescribed by the
Committee. Upon such exercise, the Participant shall be entitled to receive an
amount equal to the excess of the Fair Market Value of a Share over the grant
price thereof on the date of exercise of the Stock Appreciation Right multiplied
by the number of Shares for which the Stock Appreciation Right was granted.

 
 
(d)
Payment.    Payment upon exercise of the Stock Appreciation Right shall be made
in the form of cash, Shares of Common Stock, or a combination thereof, as
determined in the sole and complete discretion of the Committee. However, if any
payment in the form of Shares results in a fractional share, such payment for
the fractional share shall be made in cash. The Participant may not defer,
beyond the date of exercise, recognition of income resulting from the exercise
of a Stock Appreciation Right.

 
 
7.3
Performance Awards.

 
 
(a)
Grant of Performance Awards.    Performance Awards granted hereunder may be
issued in the form of either Performance Units or Performance Shares to
Participants and may be subject to the Performance Criteria, Performance Period
and other considerations or restrictions as it shall determine. The Committee
shall have complete discretion in determining the number and value of
Performance Units or Performance Shares granted to each Participant.

 
 
(b)
Value of Performance Awards.    The Committee shall determine the number and
value of Performance Units or Performance Shares granted to each Participant as
a Performance Award. The Committee shall set Performance Criteria in its
discretion for each Participant who is granted a Performance Award. The extent
to which such Performance Criteria are met will determine the value of the
Performance Unit or Performance Share to the Participant.

 
 
(c)
Settlement of Performance Awards.    After a Performance Period has ended, the
holder of a Performance Unit or Performance Share shall be entitled to receive
the value thereof based on the satisfaction of the requirements established by
the Committee and set forth in the Award Agreement.



 
(d)
Dividends and Divided Equivalents.    The Committee, in its sole and complete
discretion, may determine that a Performance Award under this Section may
provide to the Participant dividends or dividend equivalents (and if the
Performance Award is performance based then the Committee shall accrue and pay
such dividends or dividend equivalents at the end of the Performance Period
based on the achievement of performance goals).

 
 
 

--------------------------------------------------------------------------------

 
 
7.4
Stock Unit Awards.

 
 
(a)
Grant of Other Stock Unit Awards.    Stock Unit Awards granted hereunder may be
in the form of Common Stock or other securities or units of measure. The value
of each such Award may be based, in whole or in part, on the Fair Market Value
of the underlying Common Stock on the Grant Date. The Committee, in its sole and
complete discretion, may determine that a Stock Unit Award under this Section
may provide to the  Participant (i) dividends or dividend equivalents (and if
the Stock Unit Award is performance based then the Committee shall accrue and
pay such dividends or dividend equivalents at the end of the Performance Period
based on the achievement of performance goals) and (ii) cash payments in lieu of
or in addition to an Award. Subject to the provisions of the Plan, the
Committee, in its sole and complete discretion, shall determine the terms,
restrictions, conditions, vesting requirements, and payment rules of the Stock
Unit Award. The Award Agreement shall specify the rules of each Award as
determined by the Committee. However, each Stock Unit Award need not be subject
to identical rules.

 
 
(b)
Rules.    The Committee, in its sole and complete discretion, may grant a Stock
Unit Award subject to the following rules:

 
 
(i)
Common Stock or other securities issued pursuant to Stock Unit Awards may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated by a
Participant until the expiration of at least six months from the Grant Date,
except that such limitation shall not apply in the case of death of the
Participant, with the consent of the Committee in the case of a Disability of a
Participant or a Change in Control or where a Committee of the Board, comprised
of non-Employee directors of the Company within the meaning of Rule 16b-3,
approved the Award. To the extent Stock Unit Awards are deemed to be derivative
securities within the meaning of Rule 16b-3, the rights of a Participant who is
subject to Section 16 of the Exchange Act with respect to such Awards shall not
vest or be exercisable until the expiration of at least six months from the
Award Date unless the Board or the Committee, comprised of non-Employee
directors of the Company within the meaning of Rule 16b-3, specifies otherwise.
All rights with respect to such Stock Unit Awards granted to a Participant under
the Plan shall be exercisable during his or her lifetime only by such
Participant or his or her guardian or legal representative.

 
 
(ii)
Stock Unit Awards may require the payment of cash consideration by the
Participant in receipt of the Award or provide that the Award, and any Common
Stock or other securities issued in conjunction with the Award, be delivered
without the payment of cash consideration.

 
 
(iii)
The Committee, in its sole and complete discretion, may establish certain
Performance Criteria that may relate in whole or in part to receipt of Stock
Unit Awards.

 
 
(iv)
Stock Unit Awards may be subject to vesting over a specified period.

 
 
(v)
The Committee, in its sole and complete discretion, as a result of certain
circumstances, may waive or otherwise remove, in whole or in part, any
restriction or condition imposed on a Stock Unit Award.

 
 
7.5
Death, Disability, Retirement or Other Termination of Employment.    Unless
otherwise provided in a Participant’s Award Agreement, in the event of death,
Disability, or Retirement similar rules as provided in Section 5.5 or 6.7 (as
applicable) shall apply to an Award granted under this Article.

 
 
7.6
Deferral of Payment.    Notwithstanding the above, a Participant who is entitled
to payment of an Award under this Article and who is eligible under the
nonqualified deferred compensation plan sponsored by the Company may defer such
payment to the extent provided under such plan providing the deferral satisfies
the requirements and restrictions imposed by Section 409A.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
ANNUAL INCENTIVE AWARDS
 
 
8.1
Timing and Determination of Annual Incentive Awards.    Following the completion
of a Performance Period, the Committee shall undertake or direct an evaluation
of Performance Criteria for such Performance Period as determined in Section 8.2

 
 
  
No Annual Incentive Award may be paid without a certification by the Committee
that the Performance Goals have been met.

 
 
  
Any Annual Incentive Awards will be paid as soon as practicable following the
end of the Performance Period to which they relate.

 
 
8.2
Performance Criteria for Annual Incentive Awards.    Performance Criteria of the
Company will be established in writing by the Committee before the beginning of
each Performance Period or at such later time as may be permitted by
Section 162(m) to maintain the status of Annual Incentive Awards as
performance-based compensation.

 
 
  
The Performance Period with respect to Awards shall be the calendar year or any
other period designated as such by the Committee.

 
 
8.3
Maximum Annual Incentive Award.    The maximum individual Annual Incentive Award
for a Performance Period of twelve calendar months for each Covered Participant
will be $2,500,000, provided the Eligible Employee has been a Participant for
such twelve month period. In the event that an Annual Incentive Award is being
determined for a Performance Period of less than twelve calendar months or for
the Performance Period in which the Covered Participant becomes a Participant,
dies, or incurs a Disability, the maximum Annual Incentive Award of $2,500,000
shall be prorated in accordance with Section 8.4 or 8.5, whichever is
applicable.

 
 
8.4
Short Performance Year.

 
 
(a)
Death, Disability or Retirement.    In the event of a Participant’s death,
Disability or Retirement prior to the date the Annual Incentive Award is paid
the following shall apply:

 
 
(i)
In the event of the Participant’s death or Disability before the end of the
Performance Period, the Company will be assumed to have achieved a target
performance level for the Performance Period in which death or Disability occurs
for purposes of determining the Annual Incentive Award. In the event of the
Participant’s death or Disability after the end of the Performance Period, but
before the date the Annual Incentive Award is paid, the Participant’s Annual
Incentive Award shall be payable based on the actual Performance Criteria for
the entire period.

 
 
(ii)
In the event of a Participant’s Retirement, the Participant’s Annual Incentive
Award shall be determined and payable following the end of the Performance
Period based on the actual Performance Criteria for the entire period.

 
 
(iii)
The amount of Annual Incentive Award shall be prorated as necessary to reflect
the period of time during which the individual was employed in the Performance
Period.

 
 
(b)
New Participants.    In the event an individual becomes a Participant and is
eligible for an Annual Incentive Award based on a Performance Period shorter
than twelve months, such Annual Incentive Award shall be prorated to reflect the
period of time the individual was employed in the Performance Period.

 
 
8.5
Limitation on Right to Payment of Award.    Subject to Section 8.4 and Article
X, no Participant shall have a right to receive payment of an Annual Incentive
Award under the Plan if, subsequent to the commencement of the Performance
Period and prior to the date any Award would otherwise be payable, the
Participant resigns or is otherwise terminated from the Participating Company.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IX
 
SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS
 
 
9.1
Special Provision Applicable to Covered Participants.   To the extent the
Committee determines, in its sole discretion, that an Award is to meet the
requirements to be “qualified performance based compensation” under Section
162(m), then such Award to such Covered Participant shall be governed by the
conditions of this Article IX in addition to the requirements of Articles V
through VIII above. Should conditions set forth under this Article conflict with
the requirements of Articles V through VIII, the conditions of this Article
shall prevail.

 
 
(a)
All performance goals shall be based on Performance Criteria relating to Covered
Participants for a relevant Performance Period and shall be established by the
Committee (which for purposes of this Article IX shall be comprised solely of
two or more outside directors, as defined in Section 162(m)) in writing prior to
the beginning of the Performance Period, or by such other later date for the
Performance Period as may be permitted under Section 162(m).

 
 
(b)
The performance goals based on the Performance Criteria must be objective and
must satisfy third party “objectivity” standards under Section 162(m), and the
regulations promulgated thereunder.

 
 
(c)
The Performance Criteria shall not allow for any discretion by the Committee as
to an increase in any Award, but discretion to lower an Award is permissible.

 
 
(d)
The Award and payment of any Award under this Plan to a Covered Participant with
respect to a relevant Performance Period shall be contingent upon the attainment
of the performance goals (based on the Performance Criteria) that are applicable
to such Award. The Committee shall certify in writing prior to payment of any
such Award that such applicable performance goals have been satisfied.
Resolutions adopted by, or minutes of, the Committee may be used for this
purpose.

 
 
(e)
The aggregate maximum number of shares of Restricted Stock that may be granted
to any Covered Participant under Article VI during any calendar year shall be
150,000.



 
(f)
In the event Performance Shares are awarded and the award is a right to receive
shares, then the maximum number of shares represented by Performance Shares that
may be granted to any Covered Participant under Section 7.3 during any calendar
year shall be 150,000 shares.  In the event Performance Shares are awarded and
the award is a right to receive payment in dollars, then the maximum amount
payable in respect of Performance Shares under Section 7.3 to any Covered
Participant during any calendar year shall not exceed $4.0 million.



 
(g)
In the event Performance Units are awarded and the award is a right to receive
shares, then the maximum number of shares represented by Performance Units that
may be granted to any Covered Participant under Section 7.3 during any calendar
year shall be 150,000 shares.  In the event Performance Units are awarded and
the award is a right to receive payment in dollars, then the maximum amount
payable in respect of Performance Units under Section 7.3 granted to a Covered
Participant during any calendar year cannot exceed $4.0 million.



 
(h)
In the event Stock Unit Awards are awarded and the award is a right to receive
shares, then the maximum number of shares represented by Stock Unit Awards that
may be granted to any Covered Participant under Section 7.4 during any calendar
year shall not exceed 150,000 shares.  In the event Stock Unit Awards are
awarded and the award is a right to receive payment in dollars, then the maximum
amount payable in respect of Stock Unit Awards under Section 7.4 granted to a
Covered Participant during any calendar year shall not exceed $4.0 million.

 
 
(i)
The aggregate maximum number of shares of Stock subject to Options under Article
V and Stock Appreciation Rights under Section 7.2 granted to any Covered
Participant during any calendar year shall be 750,000 shares.

 
 
(j)
Notwithstanding anything contained in this Plan to the contrary, the Company
shall delay payment to any Participant if the Company reasonably anticipates
that if the payment were made as scheduled, the Company’s deduction with respect
to such payment would not be permitted due to the application of Section 162(m),
provided that the payment is made either during the Company’s first taxable year
in which the Company reasonably anticipates, or should reasonably anticipate,
that if the payment is made during such year, the deduction of such payment will
not be barred by Section 162(m) or during the period beginning with the date of
the Covered Participant’s separation from service and ending on the later of the
last day of the taxable year of the Company in which the Covered Participant
separates from service or the 15th day of the third month following the Covered
Participant’s separation from service, and provided further that where any
scheduled payment to the Covered Participant in the Company’s taxable year is
delayed in accordance with this paragraph, the delay in payment will be treated
as a subsequent deferral election unless all scheduled payments to that service
provider that could be delayed in accordance with this paragraph are also
delayed. The delayed payment shall be automatically transferred to the then
applicable Vectren non-qualified deferred compensation plan. This section shall
be interpreted and implemented in accordance with Section 409A and may be
amended by the Committee in the Committee’s sole discretion to ensure such
compliance.



 
 

--------------------------------------------------------------------------------

 
 
 
(k)
All Awards under this Plan to Covered Participants or to other Participants who
may become Covered Participants at a relevant future date shall be further
subject to such other conditions, restrictions, and requirements as the
Committee may determine to be necessary to carry out the purposes of this
Article which is to avoid the loss of deductions by the Company under
Section 162(m).

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE X
 
CHANGE IN CONTROL
 
 
10.1
Change in Control Agreements.    The provisions of this Section regarding the
terms and conditions of an Award Agreement upon a Change in Control shall apply
notwithstanding any Plan provision to the contrary, and notwithstanding any
agreement between the Participating Company and such Participant which relate to
the terms of the Awards hereunder upon a Change in Control.

 
 
  
Upon a Change in Control and in the event the Participant terminates employment
from the Company with Good Reason or is terminated by the Company (except for
Cause), the following shall apply; provided, however, the following shall apply
only upon a Change in Control if the successor corporation in the Change in
Control or the Company, as applicable, is unable to substitute or replace the
Awards on substantially equivalent terms (including, without limitation,
performance goals):

 
 
(a)
The Awards previously granted shall be immediately vested and not subject to
forfeiture due to any subsequent termination from employment or removal or
resignation from the Board.

 
 
(b)
Any Stock Option Awards shall be exercisable within such time as specified in
the Option Agreement as if the Participant’s employment was not terminated. In
the event the Participant otherwise resigns from the Company any Stock Option
Awards shall be exercisable within 3 months following such termination of
employment. In the event the Participant is terminated by the Company for Cause,
the Participant shall be required to exercise Options immediately, and Options
not immediately exercised shall lapse.

 
 
(c)
Restrictions on any Restricted Stock shall be eliminated as of such event.

 
 
(d)
If the Change in Control occurs before the end of the Performance Period, no
further adjustment shall be made to the number of Shares of Restricted Stock
contingently granted based on the Performance Criteria.

 
Upon a Change in Control, Annual Incentive Awards shall be considered earned and
shall not be subject to forfeiture due to any subsequent termination from
employment. If the Change in Control occurs before the end of the Performance
Period, the amount of the Annual Incentive Award shall be determined assuming
the Company has achieved a target performance level and the amount shall then be
multiplied by the portion of the Performance Period the individual was an active
Participant hereunder. If the Change in Control occurs after the end of the
Performance Period but before the Annual Incentive Award is paid, the amount
payable shall be determined based on the actual performance level. In either
case payment of the Annual Incentive Award shall be made as soon as practicable
following the Change in Control.
 
 
10.2
Change in Control Defined.    For purposes of this Article, “Change in Control”
shall have the same meaning as such term or similar term is defined in a
Participant’s individual agreement with the Company which relates to such
Participant’s compensation and benefits upon the occurrence of a change in
ownership of the Participating Company or similar event.

 
 
(a)
In the event there is no such agreement, “Change in Control” shall mean:

 
 
(i)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of either (A) the then outstanding shares of
Common Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute an acquisition of control: (A) any acquisition directly
from the Company (excluding an acquisition by virtue of the exercise of a
conversion privilege), (B) any acquisition by the Company, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or (D) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (A), (B) and (C) of subsection (iii) of this section are satisfied;

 
 
(ii)
Individuals who, as of the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors of the Company (the “Board”); provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders ,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)
Consummation of a reorganization, merger or consolidation, in each case, unless,
following such reorganization, merger or consolidation, (A) more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company, any employee benefit plan or related trust of the
Company, or such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, thirty percent
(30%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation; or

 
 
(iv)
Approval by the shareholders of the Company of and consummation of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other disposition
(1) more than sixty percent (60%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company, or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, thirty percent
(30%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company.

  
 
(b)
Notwithstanding (a) above, if the Participant’s employment is terminated before
a Change in Control as defined in this Section and the Participant reasonably
demonstrates that such termination (i) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a

“Change in Control” and who effectuates a “Change in Control” or (ii) otherwise
occurred in connection with, or in anticipation of, a “Change in Control” which
actually occurs, then for all purposes of this Agreement, the date of a “Change
in Control” with respect to the Participant shall mean the date immediately
prior to the date of such termination of the Participant’s employment.
 
 
 

--------------------------------------------------------------------------------

 
 
10.3
Good Reason Defined.    “Good Reason” shall mean, without the Participant’s
written consent,

 
 
(a)
a demotion in the Participant’s status, position or responsibilities which, in
the Participant’s reasonable judgment, does not represent a promotion from the
Participant’s status, position or responsibilities as in effect immediately
prior to the Change in Control;

 
 
(b)
the assignment to the Participant of any duties or responsibilities which, in
the Participant’s reasonable judgment, are inconsistent with such status,
position or responsibilities immediately prior to the Change in Control; or any
removal of the Participant from or failure to reappoint or reelect the
Participant to any of such positions that the Participant had immediately prior
to the Change in Control, except in connection with the termination of the
Participant’s employment for total and permanent Disability, death or Cause or
by the Participant other than for Good Reason;

 
 
(c)
a reduction by the Company in the Participant’s base salary as in effect on the
date of the Change in Control or as the same may be increased from time to time
by the Company after the date or the Change in Control or the Company’s failure
to increase (within twelve (12) months of the Participant’s last increase in
base salary) the Participant’s base salary after a Change in Control in an
amount which at least equals, on an appropriate percentage basis, an amount
reasonably comparable to the percentage increases in base salary for all Company
employees at the same level as the effected Participant in the preceding twelve
(12) months;

 
 
(d)
the relocation of the principal executive offices of the Company or Subsidiary,
whichever entity on behalf of which the Participant performs a principal
function of that entity as part of the Participant’s employment services, to a
location more than fifty (50) miles outside the Evansville, Indiana metropolitan
area or, if the Participant’s services are not performed in Evansville, Indiana,
the Company’s requiring the Participant to be based at any place other than the
location at which the Participant performed the Participant’s duties immediately
prior to the Change in Control, except for required travel on the Company’s
business to an extent substantially consistent with his business travel
obligations at the time of a Change in Control;

 
 
(e)
a reduction in the Participant’s total direct compensation opportunity after the
Change in Control from that available immediately prior to the Change in
Control;

 
 
(f)
the failure by the Company to continue in effect any incentive, bonus or other
compensation plan in which the Participant participates immediately prior to the
Change in Control, including but not limited to this Plan, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan), has been
made with respect to such plan in connection with the Change in Control, or the
failure by the Company to continue the Participant’s participation therein, or
any action by the Company which would directly or indirectly materially reduce
the Participant’s participation therein;

 
 
(g)
the failure by the Company to continue to provide benefits (including, but not
limited to, annual and long term bonus opportunities), in the aggregate, that
are reasonably comparable to the benefits, in the aggregate, being provided for
the majority of other Company employees at the same employment level as the
Participant prior to the Change in Control;

 
 
(h)
the failure of the Company to obtain a satisfactory agreement with any successor
or assign of the Company to assume and agree to perform under any Change in
Control agreement between the Company and the Participant; or

 
 
(i)
any request by the Company that the Participant participate in an unlawful act
or take any action constituting a breach of the Participant’s professional
standard of conduct.

 
 
10.4
Cause Defined.    “Cause” shall mean

 
 
(a)
intentional gross misconduct by the Participant damaging in a material way to
the Company;

 
 
(b)
the Participant’s commission of fraud against the Company;

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
the Participant’s public acts of dishonesty or conviction of a felony; or

 
 
(d)
a material breach of the Participant’s employment agreement, after the Company
has given the Participant notice thereof and a reasonable opportunity to cure.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XI
 
ADMINISTRATION
 
 
11.1
The Committee.    The Plan shall be administered and interpreted by the
Committee which shall have full authority, discretion and power necessary or
desirable for such administration and interpretation. The express grant in this
Plan of any specific power to the Committee shall not be construed as limiting
any power or authority of the Committee. In its sole and complete discretion the
Committee may adopt, alter, suspend and repeal any such administrative rules,
regulations, guidelines, and practices governing the operation of the Plan as it
shall from time to time deem advisable. In addition to any other powers and,
subject to the provisions of the Plan, the Committee shall have the following
specific powers: (a) to determine the terms and conditions upon which Awards may
be made and exercised; (b) to determine the Participants to which Awards shall
be made; (c) to determine all terms and provisions of each Agreement, which need
not be identical for types of Awards nor for the same type of Award to different
Participants; (d) to construe and interpret all terms, conditions and provisions
of the Plan and all Agreements; (e) to establish, amend, or waive rules or
regulations for the Plan’s administration; (f) to accelerate the exercisability
of any Award, the length of a Performance Period or the termination of any
Restriction Period; and (g) to make all other determinations and take all other
actions necessary or advisable for the administration or interpretation of the
Plan. The Committee may seek the assistance or advice of any persons it deems
necessary to the proper administration of the Plan. Notwithstanding anything
contained in this Plan to the contrary, the provisions of this Plan relating to
Awards to Outside Directors shall be administered and interpreted exclusively by
the Nominating and Corporate Governance Committee of the Board.

 
 
11.2
Committee Decisions.    Unless strictly and expressly prohibited by law, all
determinations and decisions made by the Committee pursuant to the provisions of
this Plan shall be final, conclusive, and binding upon all persons, including
Participants, Designated Beneficiaries, the Company, its shareholders and
employees.

 
 
11.3
Rule 16b-3, Section 409A and Section 162(m) Requirements.    Notwithstanding any
other provision of the Plan, the Committee may impose such conditions on any
Award as it may deem to be advisable or required to satisfy the requirements of
Rule 16b-3, Section 409A or Section 162(m).



 
11.4
Recoupment.   All Awards granted hereunder and pursuant to any Agreement and any
and all payments made or required to be made or stock received or required to be
issued hereunder and pursuant to any Agreement shall be subject to repayment to
the Company by the Participant (and the successors, assigns, heirs, estate and
personal representative of the Participant) pursuant to the terms of any
clawback, recoupment or other policy implemented from time to time by the Board,
as amended (the “Recoupment Policy”).  As additional consideration for any Award
granted to a Participant and for any payment made or required to be made or
stock received or required to be issued hereunder and pursuant to any Agreement
to any Participant, each Participant agrees that he/she is bound by and subject
to the Recoupment Policy as in effect at any time and from time to time, as
amended (whether before, at or after the granting or payment of any Award).

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XII
 
GENERAL PROVISIONS
 
 
12.1
Withholding.    The Company shall have the right to deduct or withhold, or
require a Participant to remit to the Company, any taxes required by law to be
withheld from Awards made under this Plan. In the event an Award is paid in the
form of Common Stock, the Participant may remit to the Company the amount of any
taxes required to be withheld from such payment in cash, or, in lieu thereof,
the Company may withhold (or the Participant may be provided the opportunity to
elect to tender) the number of shares of Common Stock equal in Fair Market Value
to the amount required to be withheld.

 
 
12.2
Terms of Awards.    Each Award granted under the Plan shall be evidenced in a
corresponding Award Agreement provided in writing to the Participant, which
shall specify the terms, conditions and any rules applicable to the Award.

 
 
12.3
Nontransferability.    Except as otherwise permitted by the Committee solely for
purposes of estate planning, no Award, including any Options, granted under the
Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, except by will or the laws of descent and distribution. Further,
no lien, obligation, or liability of the Participant may be assigned to any
right or interest of the Participant in an Award under this Plan.  Incentive
Stock Options may be exercised, during the Participant’s lifetime, only by the
Participant.

 
 
12.4
No Right to Employment.    Neither the Plan, nor any Award made, or any other
action taken, hereunder shall be construed as giving any Participant or other
person any right of employment, by contract or otherwise, or continued
employment with the Participating Company.

 
 
12.5
Rights as Shareholder.    Subject to the terms and conditions of each particular
Award, no Participant or Designated Beneficiary shall be deemed a shareholder of
the Company nor have any rights as such with respect to any shares of Common
Stock to be provided under the Plan until he or she has become the holder of
such shares.

 
 
12.6
Construction of the Plan.    Except to the extent superceded by the laws of the
United States, the Plan and all Agreements shall be governed, construed,
interpreted and administered in accordance with the laws of the State of
Indiana, without regard to conflict of laws principles thereof. In the event any
provision of the Plan or any Agreement shall be held invalid, illegal or
unenforceable, in whole or in part, for any reason, such determination shall not
affect the validity, legality or enforceability of any remaining provision,
portion of provision or Plan overall, which shall remain in full force and
effect as if the Plan had been absent the invalid, illegal or unenforceable
provision or portion thereof.

 
 
12.7
Amendment of Plan.    The Committee or the Board of Directors may amend,
suspend, or terminate the Plan or any portion thereof at any time, provided such
amendment is made with shareholder approval if and to the extent such approval
is necessary to comply with any legal requirement or any requirement of the
market or exchange on which the Common Stock is listed, including for these
purposes any approval requirement which is a requirement for the
performance-based compensation exception under Section 162(m).

 
 
12.8
Amendment of Award.    In addition, no amendment shall be made to an outstanding
Award without written consent of the affected Participant.

 
 
12.9
Exemption from Computation of Compensation for Other Purposes.    By acceptance
of an applicable Award under this Plan, subject to the conditions of such Award,
each Participant shall be considered in agreement that all shares of Stock sold
or awarded and all Options granted under this Plan shall be considered
extraordinary, special incentive compensation and will not be included as
“earnings,” “wages,” “salary” or “compensation” in any pension, welfare, life
insurance, or other employee benefit arrangement of the Company except as
otherwise specifically provided in such arrangement.

 
 
12.10
Legend.    In its sole and complete discretion, the Committee may elect to
legend certificates representing Shares sold or awarded under the Plan, to make
appropriate references to the restrictions imposed on such Shares.

 
 
12.11
Special Provisions for Certain Participants.    All Award Agreements for
Participants subject to Section 16(b) of the Exchange Act shall be deemed to
include any such additional terms, conditions, limitations and provisions as
Rule 16b-3 requires for the Award to qualify for exemption from Section 16(b),
unless the Committee in its discretion determines that any such Award should not
be governed by Rule 16b-3. All performance-based Awards to Covered Participants
shall be deemed to include any such additional terms,  conditions, limitations
and provisions as are necessary to comply with the performance-based
compensation exemption of Section 162(m), unless the Committee, in its
discretion, determines that any such Award is not intended to qualify for the
exemption for performance-based compensation under Section 162(m).

 
 
 

--------------------------------------------------------------------------------

 
 
12.12
Unfunded Plan.    The Plan shall be unfunded and the Company shall not be
required to segregate any assets in connection with any Awards under the Plan.
Any liability of the Company to any person with respect to any Award under the
Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such award or
agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.

 
 
12.13
Conflict with Employment Agreement.    Except as specified in Article X or
otherwise restricted under Section 12.11, to the extent any provision of this
Plan conflicts with any provision of a written employment agreement between an
Employee and the Company, the material terms of which have been approved by the
Board, the provisions of the employment agreement shall control.

 
 
12.14
Gender and Number.    Where the context admits, words in the masculine gender
shall include the feminine gender, the plural shall include the singular and the
singular shall include the plural.

 
 
12.15
Severability.    In the event any provision of this Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
endorsed as if such illegal or invalid provision had never been contained in
this Plan.

 
 
12.16
Effect of Headings.    The descriptive headings of the Articles and Sections of
this Plan are inserted for convenience of reference and identification only and
do not constitute a part of this Plan for purposes of interpretation.

 
 
12.17
Payment.    Notwithstanding anything herein or in any Award Agreement to the
contrary, any payment required to be made to a Participant hereunder shall be
made in a lump sum within the period permitted for such payment to be a short
term deferral under Section 409A, unless such payment is properly deferred by
the Participant. Notwithstanding the foregoing, if the payment is deferred
compensation (as defined in Section 409A) and if the Participant is a specified
employee (as defined in Section 409A) and a payment is required upon separation
from service (as defined in Section 409A), then such payment shall be made on
the first day of the seventh month following separation from service or if
earlier on the Participant’s death.

 
 
12.18
No Liability.    No member of the Board or the Committee or any officer or
Employee shall be personally liable for any action, omission or determination
made in good faith in connection with this Plan. The Company shall indemnify and
hold harmless the members of the Committee, the Board and the officers and
Employees, and each of them, from and against any and all loss which results
from liability to which any of them may be subjected by reason of any act or
conduct (except willful misconduct or gross negligence) in their official
capacities in connection with the administration of this Plan, including all
expenses reasonably incurred in their defense, in case the Company fails to
provide such defense. By participating in this Plan, each Employee agrees to
release and hold harmless the Company and its Subsidiaries (and their respective
directors, officers and employees), the Board and the Committee, from and
against any tax or other liability, including without limitation, interest and
penalties, incurred by the Employee in connection with his participation in this
Plan.

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized Compensation and Benefits Committee Chairperson as of this
11th day of May, 2011.
 

   
VECTREN CORPORATION
   
By:
/s/ Jean L. Wojtowicz
 
Jean L. Wojtowicz
   
Its:
Compensation and Benefits Committee
Chairperson

 
 
ATTEST

 

   
By:
/s/ Ronald E. Christian
 
Ronald E. Christian
   
Its:
Executive Vice President, Chief
 
Legal and External Affairs  Officer,
 
and Secretary